It is acknowledged that the Examiner overlooked the Preliminary Amendment filed 5/23/19 which replaced original claims 1-24 with new claims 25-44.  Accordingly, a new Non-final Office action is as follows:
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the structures that are schematically represented by generic boxes 1, 2, 4, 6, 9 and 15 in Figure 1 should include some sort of written description within the boxes as to what is being schematically represented.  
Applicant’s attention is further directed to 37 CFR 1.83a for further support of the Office’s drawing objection (supra). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 25-44 are objected to because of the following informalities:  
In regard to claim 25, Applicant’s use of parenthesis in line 12 is objected to since the use of parenthesis is reserved for indication of reference numerals in claims.
In regard to claim 25, although supported by the specification, Applicant’s use of abbreviations (i.e. “LIP”, “UIP”, “VT”, “j” , “Pawj” and “Pawj80”) is objected to and should be avoided  (Applicant is respectfully requested to review the entire set of claims for other such occurrences of abbreviation use).
In regard to claim 28, Applicant’s use of parenthesis in lines 1 and 2 is objected to since the use of parenthesis is reserved for indication of reference numerals in claims.
Again, Applicant is respectfully requested to review the entire set of claims for similar informalities like those discussed above, since the above listing is only exemplary and not exhaustive.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 25-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
should be avoided.
In regard to claim 30, Applicant’s repeated use of alternate language (i.e. “and/or”) in line 1 renders the claim indefinite since the metes and bounds of the claim cannot be readily ascertained;  the use of alternate language should be avoided.
In regard to claim 31, Applicant’s repeated use of alternate language (i.e. “and/or”) in line 1 renders the claim indefinite since the metes and bounds of the claim cannot be readily ascertained;  the use of alternate language should be avoided.
In regard to claim 38, Applicant’s repeated use of alternate language (i.e. “and/or”) in line 2 renders the claim indefinite since the metes and bounds of the claim cannot be readily ascertained;  the use of alternate language should be avoided.
In regard to claim 43, Applicant’s repeated use of alternate language (i.e. “and/or”) in line 2 renders the claim indefinite since the metes and bounds of the claim cannot be readily ascertained;  the use of alternate language should be avoided.

Conclusion
Claims 25-44 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN O DOUGLAS whose telephone number is (571)272-4885.  The examiner can normally be reached on Monday - Thursday 5:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN O DOUGLAS/Primary Examiner, Art Unit 3649